                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


JOANNA M. SNYDER,                              Case No. CV-19-001-M-DLC

                      Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

FLATHEAD COUNTY
DETENTION CENTER ET AL,

                      Defendants.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that this matter is dismissed without
 prejudice, pursuant to Local Rule 5.3(b).

        Dated this 3rd day of October, 2019.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ A. Puhrmann
                                   A. Puhrmann, Deputy Clerk
